Exhibit 10.1

FIRST AMENDMENT TO LOAN AGREEMENT AND LOAN DOCUMENTS

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT AND LOAN DOCUMENTS (this “Amendment”) is
entered into as of January 23, 2017, between CenterState Banks, Inc., a Florida
corporation (“Borrower”), and NEXBANK SSB (“Lender”).

R E C I T A L S

A.Borrower and Lender are parties to that certain (i) Loan Agreement dated as of
April 8, 2015 (as it may be amended, modified, supplemented, restated or amended
and restated from time to time, the “Loan Agreement”) and (ii) Pledge and
Security Agreement dated as of April 8, 2015 (as it may be amended, modified,
supplemented, restated or amended and restated from time to time, the “Pledge
Agreement”). Unless otherwise indicated herein, all terms used with their
initial letter capitalized are used herein with their meaning as defined in the
Loan Agreement and all Section references are to Sections in the Loan Agreement.

B.Borrower and Lender have agreed to increase the Commitment to $50,000,000.

C.Borrower has requested that Lender amend the Loan Agreement as provided below.

D.Borrower and Lender desire to amend the Loan Documents, subject to the terms,
conditions, and representations set forth herein, as requested by Borrower.

E.Borrower and Lender agree to the other terms and provisions provided below,
subject to the terms, conditions, and representations set forth herein.

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:

1.

Amendments to Loan Agreement. Subject to the satisfaction of the conditions set
forth herein, the Loan Agreement is amended as follows:

(a)Recital a. of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

Loan. Borrower has applied to Lender for revolving line of credit in the amount
of up to $50,000,000.00, and Lender is willing to make the Loan on the terms and
conditions hereinafter set forth.

(b)The definition of “Commitment” in Section 1.22 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

Commitment. The obligation of Lender to make Revolving Credit Advances pursuant
to Section 3.01 in an aggregate principal amount at any time outstanding up to
but not exceeding $50,000,000.00, subject, however, to termination pursuant to
Article XII.

 

(c)

Section 9.10 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

Total Risk-Based Capital Ratio. As of the last day of any fiscal quarter, the
Bank shall have a Total Risk-Based Capital Ratio of 11.00% or greater.

 

--------------------------------------------------------------------------------

 

 

(d)

Recital a. of the Pledge Agreement is hereby amended and restated in its
entirety to read as follows:

Borrower has applied to Lender for a revolving line of credit in the amount of
up to $50,000,000.00, and Lender is willing to make the Loan on the terms and
conditions set forth in that certain Loan Agreement, dated as of April 8, 2015
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and between Borrower and Lender.

2.

Conditions Precedent. Notwithstanding any contrary provision, this Amendment
shall be effective on the first day upon which all of the following conditions
precedent have been satisfied (the “Effective Date”):

(a)Lender shall have received counterparts of this Amendment executed by
Borrower and Lender;

(b)Lender shall have received a counterpart of the Amended and Restated
Promissory Note executed by Borrower;

(c)Lender shall have received satisfactory evidence that Borrower has paid the
fees and expenses of counsel described in Section 5 below;

(d)No Default or Event of Default shall have occurred and be continuing or shall
result after giving effect to this Amendment;

(e)Lender shall have received such other instruments and documents incidental
and appropriate to the transactions provided for herein as Lender or its counsel
may reasonably request, and all such documents shall be in form and substance
satisfactory to Lender (it being agreed that execution of this Amendment by
Lender shall evidence that the foregoing conditions have been fulfilled).

3.

Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by Borrower. Except as amended and modified
hereby, any and all of the terms and provisions of the Loan Documents to which
each Borrower hereby agrees that, except as expressly provided in this
Amendment, the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of Borrower under the
Loan Agreement and the other Loan Documents or the Liens securing the payment
and performance thereof. Borrower further confirms that the liens and security
interests in the Collateral created under the Loan Documents secure, among other
indebtedness, Borrower’s obligations under the Loan Documents, and all
modifications, amendments, renewals, extensions, and restatements thereof.

4.

Representations and Warranties.  As a material inducement for Lender to enter
into this Amendment, Borrower hereby represents and warrants to Lender (with the
knowledge and intent that Lender is relying upon the same in consenting to this
Amendment) that as of the Effective Date, and after giving effect to the
transactions contemplated by this Amendment: (a) all representations and
warranties in the Loan Agreement and in all other Loan Documents are true and
correct in all material respects, as though made on the date hereof, except to
the extent that (i) any of them speak to a different specific date or may have
otherwise been made inaccurate by the mere passage of time; or (ii) the facts or
circumstances on which any of them were based have been changed by transactions
or events not prohibited by the Loan Documents; (b) no Default or Event of
Default exists under the

2

--------------------------------------------------------------------------------

 

Loan Documents or will exist after giving effect to this Amendment; (c) this
Amendment has been duly authorized and approved by all necessary organizational
action and requires the consent of no other Person, and is binding and
enforceable against Borrower in accordance with its terms; and (d) the
execution, delivery and performance of this Amendment in accordance with its
terms, does not and will not, by the passage of time, the giving of notice, or
otherwise: (i) require any governmental approval, other than such as have been
obtained and are in full force and effect, or violate any applicable law
relating to Borrower; (ii) conflict with, result in a breach of, or constitute a
default under the Constituent Documents of Borrower thereof, or any indenture,
agreement, or other instrument to which Borrower is a party or by which they or
any of their properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by Borrower.

5.

Fees, Costs and Expenses.  Borrower agrees to pay promptly the reasonable and
documented fees and expenses of counsel to Lender for services rendered in
connection with the preparation, negotiation, reproduction, execution, and
delivery of this Amendment and all related documents.

6.

Miscellaneous.

 

(a)

This Amendment shall be deemed to constitute a Loan Document for all purposes
and in all respects.  Each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference in
the Loan Agreement or in any other Loan Document, or other agreements, documents
or other instruments executed and delivered pursuant to the Loan Agreement to
the “Loan Agreement”, shall mean and be a reference to the Loan Agreement as
amended by this Amendment.

 

(b)

The Loan Documents shall remain unchanged and in full force and effect, except
as provided in this Amendment, and are hereby ratified and confirmed.  The
execution, delivery, and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any rights of Lender under any
Loan Document, nor constitute a waiver under any of the Loan Documents.

 

(c)

All of the terms and provisions of this Amendment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(d)

This Amendment may be executed in one or more counterparts and by different
parties hereto in separate counterparts each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.

 

(e)

THIS AMENDMENT, THE LOAN AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(f)

The headings, captions and arrangements used in this Amendment are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of this Amendment, nor affect the meaning thereof.

3

--------------------------------------------------------------------------------

 

 

(g)

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

(h)

This Amendment shall be construed in accordance with and governed by the laws of
the State of Texas.

 

(i)

The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan Documents

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in multiple
counterparts, effective as of Effective Date.

 

 

BORROWER:

 

 

 

CENTERSTATE BANKS, INC.,

 

a Florida corporation

 

 

 

 

By:

/s/ Stephen D. Young

 

 

Name: Stephen D. Young

 

 

Title: EVP and COO

 

 

 

 

 

 






Signature Page to First Amendment to Loan Agreement and Loan Documents

--------------------------------------------------------------------------------

 

 

LENDER:

 

 

 

NEXBANK SSB

 

 

 

 

 

 

By:

/s/ Rhett A. Miller, III

 

 

Name: Rhett A. Miller, III

 

 

Title: SVP and CCO

 

 

 

 





Signature Page to First Amendment to Loan Agreement and Loan Documents